Same Case. — Application foe a Re-hearing.
The counsel for the defendants prayed for a re-hearing in this case.
Bullard, J.
A re-hearing has been asked for in this case,
upon the ground, that in admitting the principle adopted by the .court, that the husband could not validly authorize his wife to contract, when such contract involves her as a surety for his debts, yet that as it appears that only a small part of the debt to Brown, was in fact the debt of the husband, she ought to be bound for the balance. But we are of opinion that the husband’s consent cannot be divided; non constat, that Brown would have accepted a mortgage without such priority as to the whole of the debt, nor that Stephen E. Cuny would have consented to his Avife’s gratuitous surrender of her whole right in favor of his brother alone.
The re-hearing must, therefore, be refused ¿ but it has been suggested to us that the judgment, as between Mrs. Cuny and Philip M. Cuny, is not sufficiently explicit; we therefore amend it as follows:
And it is further decreed, that Judith A. L. Cuny recover of Philip M. Cuny, the balance stated in the petition to be due upon her bond, with interest at ten per cent; and that the mortgaged premises be seized and sold to satisfy the same, with costs in both courts.